UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4715


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRED LOUIS GERTH, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:06-cr-00040-FL-1)


Submitted:   March 8, 2013                 Decided:   March 14, 2013


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Thomas   G.   Walker,   United  States    Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Fred Louis Gerth, III, appeals the district court’s

judgment         revoking       his    supervised        release       and     imposing       a

twenty-four-month prison term.                      Gerth challenges this sentence,

arguing that it is plainly unreasonable.                        We affirm.

              A     district     court       has     broad   discretion       to    impose     a

sentence upon revoking a defendant’s supervised release.                               United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                We will

affirm a sentence imposed after revocation of supervised release

if    it    is    within       the    applicable        statutory      maximum       and     not

“plainly unreasonable.”                United States v. Crudup, 461 F.3d 433,

437,       439-40       (4th    Cir.        2006).      In   determining           whether    a

revocation sentence is plainly unreasonable, we first assess the

sentence         for     unreasonableness,            “follow[ing]          generally        the

procedural and substantive considerations that we employ in our

review of original sentences.”                  Id. at 438.

              A        supervised           release      revocation          sentence         is

procedurally           reasonable      if    the     district    court      considered       the

Sentencing Guidelines’ Chapter 7 advisory policy statements and

the    18    U.S.C.      § 3553(a)          (2006)    factors     it   is    permitted        to

consider in a supervised release revocation case.                              18 U.S.C.A.

§ 3583(e) (West 2006 & Supp. 2012); Crudup, 461 F.3d at 439.

Such   a     sentence      is    substantively         reasonable      if    the     district

court stated a proper basis for concluding the defendant should

                                                2
receive    the     sentence     imposed,         up   to    the   statutory      maximum.

Crudup,    461     F.3d    at    440.        Only      if    a    sentence      is    found

procedurally or substantively unreasonable will we “then decide

whether    the   sentence       is   plainly      unreasonable.”         Id.     at     439.

A sentence is plainly unreasonable if it is clearly or obviously

unreasonable.       Id.

            In     this    case,     there       is    no    dispute     that        Gerth’s

twenty-four-month prison sentence does not exceed the applicable

statutory maximum sentence of two years’ imprisonment, 18 U.S.C.

§ 3559(a) (2006); 18 U.S.C.A. § 3583(e)(3), and Gerth does not

assert that the district court committed any procedural errors.

Rather,    he      contends      that    his          sentence      is   substantively

unreasonable in light of his need for mental health treatment.

            After review of the parties’ briefs and the record, we

conclude    that    the    twenty-four-month           prison     sentence,      although

above the advisory policy statement range of four to ten months’

imprisonment,        is    not       unreasonable.            The    district         court

considered the advisory policy statement range and the arguments

of Gerth’s counsel for a sentence below that range.                                   It is

apparent    that     the    court     also       considered       relevant      § 3553(a)

factors, addressing on the record the nature and circumstances

of Gerth’s violative behavior and the need for the sentence to

protect the public and to deter Gerth.                      18 U.S.C. § 3553(a)(1),

(2)(B)-(C).      The court’s comments also indicate that it imposed

                                             3
a    sentence    above       the     policy    statement         range      as    a       result    of

Gerth’s    breach        of     trust,       despite    prior         lenient         treatment.

See U.S. Sentencing Guidelines Manual Ch. 7, Pt. A, introductory

cmt. 3(b) (“[A]t revocation the [district] court should sanction

primarily the defendant’s breach of trust.”).                             We conclude that

the    district     court          adequately       explained         its    rationale             for

imposing    the    twenty-four-month               prison    sentence        and          relied    on

proper     considerations            in     doing     so.         Based      on       the        broad

discretion       that    a     district       court    has       to   revoke          a    term     of

supervised release and impose a prison term up to and including

the    statutory        maximum,          Gerth’s    revocation          sentence           is     not

unreasonable.          Therefore, we conclude that Gerth’s sentence is

not plainly unreasonable.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with        oral    argument      because       the     facts           and    legal

contentions      are     adequately         presented       in    the    materials              before

this court and argument would not aid the decisional process.



                                                                                           AFFIRMED




                                               4